DETAILED ACTION
This is in response to the applicant’s reply filed on 03/09/2022 in which claims 1-17 are preserved for examination; of which claims 1 and 11 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
In response to the Election/Restriction requirements, the applicant has amended claims 8-10 to make them depend on claim 1. Therefore, prior Election/Restriction requirement is waived. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “objectin” in line 9 is a type. It must be corrected to “object in”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The system claims 1-10 are rejected under 35 U.S.C. 101 because the claimed system might be directed toward non-statutory subject matter of software per se. 
The system claims do not explicitly recite any hardware in the body of the claims. The recited limitations of “relational database” could be a file and “an agent’ could be an interface component or a server application based on at least paragraphs 35 and 70-71 of the instant application which are programming components. Furthermore, the specification of instant application fails to specify that the “database management system” of claim 1 includes any hardware. Therefore, based on broadest and reasonable interpretation of the claims in light of the specification, the claimed system of claims 1-11 might be software per se. As such, claim 1-11 are rejected under 35 U.S.C. 101 because the claimed system might be directed toward non-statutory subject matter of software per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vaswani et al., US 2020/0117825 (Vaswani, hereafter) in view of Zobin et al., US 2008/0077612 (Zobin, hereafter) and further in view of Wen et al., US 2016/0314161 (Wen, hereafter).
Regarding claim 1,
Vaswani discloses a database management system comprising: 
a relational database comprising a plurality of data objects (See Vaswani: at least Fig. 1-12, para 17 and 41, relational database 110); 
an agent providing a domain-specific programing language user interface to the relational database, wherein, in response to the creation, modification or deletion of at least one data object within the relational database (See Vaswani: at least Fig. 1-2, para 4, 31-33, 36, and 41, a module such as SQL front-end providing a SQL user interface to user to submit queries for creation/modification/searching records in the database), the agent is adapted to: 
insert a transaction onto a blockchain (See Vaswani: at least Fig. 5, para 33-34, and 50-53, adding a transaction to a transaction log in a blockchain); 
update the current version of the at least one data object (See Vaswani: at least Fig. 1-2, para 4, 31-33, 36, and 41, modifying a record (i.e. current version) in a table).
Although Vaswani discloses modifying current data in the relational database, Vaswani does not explicitly teach updating current data objects neighboring a data object.
On the other hand, Zobin discloses updating current version of records adjacent to a record in a database (See Zobin: at least para 111-114). Vaswani and Zobin are from the same field of endeavor of data processing. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Vaswani with Zobin’s teaching in order to update the current version of the data objects neighboring the at least one data object in the relational database with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the system by making the adjacent data objects of an updated data object in the database consistent with the updated object. 
The combination of Vaswani and Zobin discloses the limitations as stated above including block pointers (i.e. links) associated with transactions and transaction log/history (See Vaswani: at least Fig. 5, para 33-34, and 50-53). However, it does not expressly teach updating the link of the transactions to reflect the inserted transaction.  
On the other hand, Wen discloses updating transaction links in a database to reflect a writing transaction (See Wen: at least para 9 and 54-63). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Vaswani and Zobin with Wen’s teaching in order to update the temporal link of the transactions in the at least one data object's history to reflect the inserted transaction with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the system by enabling multi-version concurrency control and a rolling back to a version at a certain point of time.
Regarding claim 2,
the combination of Vaswani, Zobin, and Wen discloses wherein the domain-specific programing language is Structured Query Language (See Vaswani: at least Fig. 1-2, para 4, 31-33, 36, and 41).  
Regarding claim 3,
the combination of Vaswani, Zobin, and Wen discloses wherein the agent is further adapted to authenticate at least one user (See Vaswani: at least para 16, 28,  and 59).  
Regarding claim 4,
the combination of Vaswani, Zobin, and Wen discloses wherein the agent is further adapted to authenticate itself (See Vaswani: at least para 16, 28, and 59).  
Regarding claim 8,
the combination of Vaswani, Zobin, and Wen discloses wherein the data object is included within a data block adapted to support the creation, modification and deletion of relational database data objects (See Vaswani: at least Fig. 1-2, Fig. -7, para 4, 31-33, 36, and 41), the data block comprising: immutable data comprising: a transaction ID; a transaction timestamp; a domain-specific programming language action; spatial links to a first block and a previous block, and temporal links to a next level and a last block (See Vaswani: at least Fig. 1-2, Fig. -7, para 31-33, 36, 41, and 62-64, Vaswani discloses immutable data adding such transaction ID, timestamps, and multiple pointers to first and previous blocks. Including data such as (ID, timestamp, links) into a block/table is adding non-functional data which considered to an obvious matter of design choice since they lack any specific functionality).  
Regarding claim 10,
the combination of Vaswani, Zobin, and Wen discloses wherein the data block further includes a header that comprises: a block identifier; a hash of the data block; a Merkel tree root; a hash of a previous data block; a block timestamp; and unhashed block metadata  (See Vaswani: at least Fig. 1-2, Fig. -7, para 31-33, 36, 41, and 62-64, including data such as (ID, timestamp, hash data) into a data block is adding non-functional data to the data block which considered to an obvious matter of design choice since they lack any specific functionality).
Regarding claims 11-14,
the scopes of the claims are substantially the same as claims 1-4, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-4, respectively.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vaswani et al., US 2020/0117825 in view of Zobin et al., US 2008/0077612 further in view of Wen et al., US 2016/0314161 and further in view of Shackelford et al, US 2005/0154845 (Shackelford, hereafter).
Regarding claim 5,
the combination of Vaswani, Zobin, and Wen discloses including integrity checks of data within the blockchain and blockchain pointers (See Vaswani: at least para 16 and 52). However, it does not explicitly teach determining if all blockchain links point to an appropriate location.  
On the other hand, Shackelford discloses consistency check of pointers point to appropriate location within a storage and adjusting the pointes (See Shackelford: at least para 87). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Vaswani and Zobin, and Wen with Shackelford’s teaching in order to adapt the agent to perform periodic integrity checks to determine if all blockchain links point to an appropriate location with reasonable expectation of success. The motivation for doing so would have been to ensure data consistency of blockchain by checking the consistency of block pointers.
Regarding claim 15,
the scope of the claim 15 is substantially the same as claim 5, and is rejected on the same basis as set forth for the rejection of claim 5.

Claims 6-7, 9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vaswani et al., US 2020/0117825 in view of Zobin et al., US 2008/0077612 further in view of Wen et al., US 2016/0314161 and further in view of Lee et al, US 2006/0062392 (Lee, hereafter).
Regarding claim 6,
the combination of Vaswani, Zobin, and Wen discloses including deleing transaction data. However, it does not explicitly teach adapting to utilize a deletion key and thereby enable the decryption of transaction data.  
On the other hand, Lee discloses utilizing removed keys to decrypt data (See Lee: at least para 11). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Vaswani and Zobin, and Wen with Lees teaching in order to adapt the agent to utilize a deletion key and thereby enable the decryption of transaction data with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the system by enabling the system to restore removed/deleted data.
Regarding claim 7,
the combination of Vaswani, Zobin, Wen, and discloses wherein the deletion key is disabled with respect to transaction data that is to be permanently deleted 
(See Lee: at least para 11, Vaswani: at least 36 and 41, and Wen: at least para 11).  
Regarding claim 9,
the combination of Vaswani, Zobin, and Wen discloses including a blockchain including changeable data. However, it does not explicitly teach a deletion key that enables an authorized node to decrypt of transaction data just by reading the transaction.  
On the other hand, Lee discloses utilizing removed keys to decrypt data (See Lee: at least para 11). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Vaswani and Zobin, and Wen with Lees teaching in order to include in mutable data a deletion key that enables an authorized node to decrypt of transaction data just by reading the transaction with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the system by enabling the system to restore removed/deleted data.
Regarding claims 16-17,
the scopes of the claims are substantially the same as claims 6-7, respectively, and are rejected on the same basis as set forth for the rejections of claims 6-7, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dean et al., US 2020/0409952 disclosing receiving a structured query language (SQL) request which applies to a subset of blocks from among blocks stored on a blockchain ledger, storing, in a cache, a portion of the blocks from among the blocks stored on the blockchain ledger, identifying one or more blocks which the SQL request applies to.
Wei et al, US 2019/0121888 disclosing a shared log in a distributed system provides for direct access to the most current data state of an object stored in the shared log. Directly accessing the data state of an object obviates the need for a client to replay all the transactions stored in the shared log made on the object.
Welc et al., US 2009/0319753 disclosing hybrid validation for a Software Transaction Memory (STM) in which during execution of a transaction, when acquiring ownership of meta-data associated with a data element, the meta-data is updated with an ownership reference to a transaction to enable efficient subsequent ownership tests. However, during validation, for some conditions, meta-data is updated from the ownership reference to a write entry reference to enable efficient validation.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162
05/20/2022